DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 is considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The reference numeral (10) for the “anti-pest film” (as described in [0020]-[0027], [0029], [0031] of the pg-pub) is only provided in Fig. 1, but is said to apply to all of Figs. 1 through 7. However, as explained in the objections to the specification below, it is not clear whether the anti-pest film (10) as illustrated in Figs. 5 and 6 is the same film as illustrated in Fig. 3.
The reference numeral (12) for the “reflective surface” (see [0027] of the pg-pub) is not shown in Fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
“malaic anhydride” should read --maleic anhydride-- (see Abstract, [0008], [0019]-[0021], [0025] of the pg-pub)
“angles of incidents” should read --angles of incidence-- (see Abstract, [0006], [0008]-[0009], [0019], [0028] of the pg-pub)
Paragraph [0031] of the pg-pub reads: “The barrier layers (34) and maleic anhydride layers (38) may be added. However, using a barrier layer (34) with maleic anhydride layers (38) makes the anti-pest film (10) better contain any fumigant that might be used to sterilize the soil before planting.” It is not understood what is meant by the second sentence in this paragraph.
The disclosure is further objected to because claims 5, 6, and 8 as originally filed do not appear to be fully supported by the instant specification.
Regarding claim 5, it is not clear from the disclosure in the instant specification that the “upward-facing reflective surface” in the embodiment of Fig. 3 and claim 5 corresponds to the same upward-facing reflective surface in the embodiment of Figs. 5-6 and claim 1. The limitations of claim 1 are directed to the layer structure of the anti-pest film as illustrated in Figs. 5-6 and described in paragraphs [0021]-[0022] of the pg-pub, while the limitations of claim 5 are directed to indentations formed by embossing the upward-facing reflective surface of the anti-pest film, as illustrated in Fig. 3 and described in paragraphs [0028]-[0029]. 
In the embodiment of Figs. 5-6, the upward-facing reflective surface is referred to as a “vacuum metalized layer (38)”, whereas in the embodiment of Fig. 3 it is referred to as an “outward-facing reflective surface (12)”. Therefore, it is not clear if the instant invention envisions applying the indentations of reflective surface (12) also to the vacuum metalized layer (38), or if the indentations are meant to be formed on a different one of the layers illustrated in Figs. 5-6. This issue is further confounded by the description of the effects of the invention as detailed in paragraph [0005] of the pg-pub, which states “The present invention solves both problems at once by placing a dense black layer on the bottom and a reflective embossed layer in the middle, with a metal layer on top.” From this description, it appears as if the indentations are intended to be formed on one of the “inner reflective layers” as recited in claim 1, rather than on the claimed “upward-facing reflective surface”. As such, the limitations of dependent claim 5 
Regarding claim 6, similar to claim 5 above, it is not clear from the instant specification that the “upward-facing reflective surface” in the embodiment of Fig. 3 and claim 6 corresponds to the same upward-facing reflective surface in the embodiment of Figs. 5-6 and claim 1. In paragraph [0027] of the pg-pub, the anti-pest film (10) is said to include a central portion (20) bookended by two shoulder portions (22), as illustrated in Fig. 3. The central portion (20) is said to be a LLDPE mulch film having a reflective surface (12) formed by a vacuum evaporated aluminum layer [0027]. Although the broader disclosure of the invention is said to encompass an embodiment wherein opaque layers bookend opposing sides of the vacuum metalized layer ([0019]), the specification does not provide any details at all regarding the composition or layer structure of the film at shoulder portions (22).
Therefore, it is not clear from the disclosure if the shoulder portion (22) is meant to correspond to the opaque layer bookending and coplanar with the reflective surface, and if the aluminum layer of the central portion (20) is meant to correspond to the coplanar reflective surface. It is also unclear how the anti-pest film of Fig. 3, described in paragraph [0027], can satisfy the layer structure of claim 1 while also having a central portion (20) made of LLDPE coated with an aluminum layer.
Regarding claims 8, the claim does not appear to be supported by the specification for the same reasons as presented above regarding claims 5 and 6.

Claim Objections
Claims 3-5, 8, and 9 are objected to because of the following informalities: 
In claim 3, “the barrier layers” should read --the barrier layer--
In claims 4 and 8, “the malaic anhydride layers” should read --the maleic anhydride layers--
In claims 5, 8, and 9, “more than a hundred half ellipsoid indentation” should read --more than a hundred half ellipsoid indentations--
In claims 5, 8, and 9, “angles of incidents” should read --angles of incidence--
In claim 8, “coplanar with each longitudinal side the upward-facing vacuum metalized surface” should read --coplanar with each longitudinal side of the upward-facing vacuum metalized surface”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the limitations reciting “an upward-facing reflective surface” and “a downward-facing opaque layer” are indefinite as it is not clear how a layer can be considered “downward-facing”, and because it is not clear whether the reflective surface is required to be a separate layer or if the presence of an “upward-facing reflective surface” is necessarily satisfied by the upward-facing surface of the one or more inner reflective layers.
With respect to the “upward-facing” and “downward-facing” limitations, it is not clear if the claim is meant to require that the reflective surface is necessarily the uppermost layer of the anti-pest film while the opaque layer is the bottommost layer of the film, or if it is meant to require that the reflective surface and opaque layer are upward-facing and downward-facing with respect to the inner reflective layer(s).
In looking to the instant specification, Fig. 6 illustrates an embodiment wherein the anti-pest film (10) consists of a vacuum metalized layer (38), a reflective layer (32), and an opaque layer (30), such that the vacuum metalized layer defines the uppermost/upward-facing surface of the film closest to the first side (51), and the opaque layer defines the bottommost/downward-facing surface of the film closest to the second side (52) (see Fig. 6, [0022] of the pg-pub). However, Fig. 5 illustrates a different embodiment wherein the bottommost layer of the anti-pest is formed by a skin 
Absent further clarification from the instant specification, these terms are interpreted as referring to the layer structure of the anti-pest film such that the reflective surface and opaque layer are disposed on opposite sides of the one or more inner reflective layers.
With respect to the “upward-facing reflective surface” limitation, it is not clear if this limitation is meant to require that an additional reflective layer is formed on an upward-facing side of the inner reflective layer(s), or if the limitation is necessarily satisfied by an upper surface of the inner reflective layer(s). In view of dependent claim 7, this limitation appears to require that an additional reflective layer is formed on the inner reflective layer. However, the language of claim 7 requiring that the “surface” is a “layer” is not clear. 
Regarding claim 8, the limitations directed to the “upward-facing vacuum metalized surface” and the “downward-facing opaque layer” are indefinite for the same reasons presented above regarding claims 1 and 7. Namely, it is unclear if the claim is meant to require that the metalized surface is necessarily the uppermost layer of the anti-pest film while the opaque layer is the bottommost layer of the film, or if it is meant to require that the metalized surface and opaque layer are upward-facing and downward-facing with respect to the inner reflective layer(s). It is also not clear from the language of the claims if the metalized surface is required to be a separate layer, or if 
Absent further clarification from the instant specification, these limitations are interpreted as referring to the layer structure of the anti-pest film such that the metalized layer and opaque layer are disposed on opposite sides of the one or more inner reflective layers.
Regarding claims 4 and 8, the limitations reciting “malaic anhydride layers” are indefinite because it is not clear if the claim is meant to require that the layers are composed entirely of maleic anhydride, or if the layers may be composed of maleic anhydride functionalized materials. In looking to the instant specification, paragraph [0025] of the pg-pub explains that the maleic anhydride layers are provided as adhesive layers to keep the layers of the film together. It is noted that the prior art recognizes maleic anhydride modified polymers as suitable materials for adhesive layers of mulch films (e.g. see col 4, Ln 14-19 of US 7,866,088 to Shahar or paragraph [0032] of US 2010/0202835 to Jordan). However, it is not clear that a layer composed entirely of maleic anhydride would exhibit adhesive properties suitable for the adhesive layer of the instant invention. Absent further clarification from the instant specification, the aforementioned limitation is interpreted to be satisfied by any adhesive layer containing a maleic anhydride functionalized material.
Regarding claim 5, 
In the embodiment of Figs. 5-6, the upward-facing reflective surface is referred to as a “vacuum metalized layer (38)”, whereas in the embodiment of Fig. 3 it is referred to as an “outward-facing reflective surface (12)”. Therefore, it is not clear if the instant invention envisions applying the indentations of reflective surface (12) also to the vacuum metalized layer (38), or if the indentations are meant to be formed on a different one of the layers illustrated in Figs. 5-6. This issue is further confounded by the description of the effects of the invention as detailed in paragraph [0005] of the pg-pub, which states “The present invention solves both problems at once by placing a dense black layer on the bottom and a reflective embossed layer in the middle, with a metal layer on top.” From this description, it appears as if the indentations are intended to be formed on one of the “inner reflective layers” as recited in claim 1, rather than on the claimed “upward-facing reflective surface”. As such, it is not clear how the instant disclosure envisions combining the limitations of dependent claim 5 with the limitations of independent claim 1.
Regarding claim 6, as explained in the objections to the specification above, it is not clear from the instant specification that the “upward-facing reflective surface” in the embodiment of Fig. 3 and claim 6 corresponds to the same upward-facing reflective surface in the embodiment of Figs. 5-6 and claim 1. In paragraph [0027] of the pg-pub, the anti-pest film (10) is said to include a central portion (20) bookended by two shoulder portions (22), as illustrated in Fig. 3. The central portion (20) is said to be a LLDPE mulch film having a reflective surface (12) formed by a vacuum evaporated aluminum layer [0027]. Although the broader disclosure of the invention is said to encompass an embodiment wherein opaque layers bookend opposing sides of the 
Therefore, it is not clear from the disclosure if the shoulder portion (22) is meant to correspond to the opaque layer bookending and coplanar with the reflective surface, and if the aluminum layer of the central portion (20) is meant to correspond to the coplanar reflective surface. It is also unclear how the anti-pest film of Fig. 3, described in paragraph [0027], can satisfy the layer structure of claim 1 while also having a central portion (20) made of LLDPE coated with an aluminum layer.
Regarding claims 8, as explained in the objections to the specification and the indefiniteness rejections of claims 5 and 6 above, the limitations directed to “the upward-facing vacuum metalized surface” are indefinite because it is not clear from the instant specification if and how the limitations directed to the embossed indentations and the bookending and coplanar opaque layer are meant to be combined with the layer structure as claimed.
Regarding claims 6 and 9, the limitations reciting “an opaque layer bookending and coplanar with each longitudinal side of the upward-facing vacuum metalized surface” is indefinite because it is not clear how a “layer” can be considered bookending and coplanar with respect to a “surface”. In looking to the instant specification at paragraph [0027], the central portion (20) is said to be coated with a vacuum evaporated aluminum layer, corresponding to the claimed upward-facing vacuum metalized surface. In order to overcome this indefiniteness rejection, the term “upward-facing vacuum metalized surface” can be amended to --upward-facing vacuum metalized layer
Regarding claims 2 and 3, the claims are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahar (US 7,866,088, cited on IDS).
Regarding claims 1-4, Shahar teaches a barrier mulch film for growing vegetables (anti-pest film for agriculture; Abstract; col 1, Ln 11-13) comprising: a first layer (upward-facing reflective surface) that comprises a sunlight reflecting agent (col 3, Ln 64-col 4, Ln 14), a second layer that is an adhesive or tie layer (col 4, Ln 15-19), a third layer that comprises a barrier plastic that has low permeability for fumigants (col 4, Ln 20-23), a fourth layer similar to the second layer (col 5, Ln 15-17), and a fifth layer downward-facing opaque layer) that comprises a sunlight absorbing agent such as carbon black (col 5, Ln 18-26).
Shahar further teaches that additional layers may optionally be included, such as by replacing the single barrier layer with two or more barrier layers adjacent to each other or joined by an adhesive layer (col 5, Ln 27-31). The reference further teaches that sunlight reflecting agents may be added to layers other than the first and fifth layers, for example, reflecting agents may be added to the adhesive layers and/or to the barrier layers in order to achieve the desired amount of reflectance (col 5, Ln 32-35). Therefore, Shahar teaches that the barrier mulch film may have a layer structure wherein three barrier layers are sandwiched between two adhesive layers, which are sandwiched between the top sunlight reflecting layer and the bottom sunlight absorbing layer, as illustrated below:

    PNG
    media_image1.png
    739
    1032
    media_image1.png
    Greyscale

Fig. 1. An exemplary configuration of the layer structure of the mulch barrier film taught by Shahar (US 7,866,088).
Since the reference teaches that the sunlight reflecting agents can be added to the barrier layers, the two outer barrier layers of Shahar containing sunlight reflecting agents correspond to the inner reflecting layers of the claimed invention, while the inner barrier layer of Shahar corresponds to the barrier layer of the claimed invention.
Shahar further teaches that the material of the barrier layer may be an ethylene vinyl alcohol (EVOH) copolymer (col 4, Ln 42-60) and that the adhesive layers preferably comprise extrudable adhesives such as anhydride modified linear low density polyethylene (col 4, Ln 15-19). As discussed in the indefiniteness rejections above, this anhydride-modified polymer is considered to meet the limitations directed to the maleic anhydride layers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shahar (US 7,866,088, cited on IDS) as applied to claim 1 above, and further in view of Song (KR 2007-0031518, machine translation via EPO provided).
Regarding claim 5, Shahar teaches all of the limitations of claim 1 above but does not expressly teach that the upward-facing reflective surface is embossed with more than a hundred half ellipsoid indentations per square foot. However, in the analogous art of reflective films for agriculture, Song teaches a reflective film (1; anti-pest film for agriculture) comprising an aluminum deposition layer (11) embossed with concave-convex projections (13; indentations), which serve to increase the light scattering efficiency of the film (p. 3, Ln 97-111). Song teaches that the uneven protrusions formed by embossing are capable of scattering reflected sunlight so that the light is evenly illuminated on crops, thus enabling even coloration of the fruit and preventing damage due to excessive exposure (p. 3, Ln 81-96; p. 4, Ln 151-154).
Although Song does not expressly teach the projections having a half ellipsoidal shape, the reference does teach that the projections can have a variety of different shapes (e.g. square, triangular, conical, octagonal) and further teaches that the shape can be selected according to the desired light scattering effect (p. 3, Ln 111-121; p. 4, Ln 151-160). Furthermore, although Song does not expressly teach that the projections are present at more than a hundred per square foot, the reference does teach that the number of projections affects the light scattering efficiency (p. 3, Ln 113-116). Thus, 
It is noted that the limitation reciting “for increasing the angles of incidents for reflected sunlight” is considered functional language related to the intended use of the embossed indentations and is accorded limited weight as the language does not further limit the structure of the product. Song also expressly teaches that the uneven protrusions formed by embossing are capable of scattering reflected sunlight at different angles depending on the shape of the protrusions (p. 3, Ln 81-101), thus meeting the claimed limitations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mulch film of Shahar by providing the upward-facing reflective surface with embossed indentations according to the claimed invention, as taught by Song, for the benefit of improving the light scattering ability of the film in order to enable consistent illumination of the crops and to prevent damage to the crops due to excessive exposure to sunlight.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shahar (US 7,866,088, cited on IDS) in view of Song (KR 2007-0031518, machine translation via EPO provided) as applied to claim 5 above, and further in view of Burke (US 5,729,929, cited on IDS).
Regarding claim 6, Shahar in view of Song teaches all of the limitations of claim 5 above but does not expressly teach the mulch film further comprising an opaque layer anti-pest film for agriculture) comprising at least one stripe of reflectively pigmented polymer surrounded by a layer of energy absorbing pigmented polymer (Fig. 2; col 5, Ln 54-60). Burke teaches that the energy absorbing region surrounding the reflective stripe is preferably black, opaque film so as to effectively control weed growth without requiring application of chemical herbicides (col 1, Ln 48-54; col 2, Ln 23-35; col 7, Ln 1-7). Burke further teaches that the combination of a reflective stripe centered above the plant bed and the opaque region surrounding the stripe creates a temperature differential of 20 to 30 °F between the center and sides of the plant bed, such that the hot, dry regions around the plant bed become inhospitable to invasive weeds (col 4, Ln 25-51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mulch film of Shahar in view of Song by forming an opaque layer bookending and coplanar with the metal deposition layer, as taught by Burke, for the benefit of improving the weed prevention properties of the sheet without the need for applying chemical herbicides.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shahar (US 7,866,088, cited on IDS) as applied to claim 1 above, and further in view of Terashi et al. (US 5,532,043).
Regarding claim 7, Shahar teaches all of the limitations of claim 1 above but does not expressly teach that the upward-facing reflective surface is a vacuum metalized layer. However, in the analogous art of reflective films for agriculture, Terashi 
The photoreflective sheet comprises a metal foil (1; metalized layer) laminated on an upper surface of a resin sheet (2), wherein the metal foil serves to diffuse sunlight in all directions to facilitate the growth and coloration of fruits on the plant even if they are not well exposed to the sun (col 2, Ln 29-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier mulch film of Shahar by forming the metal foil layer of Terashi et al. on the upper surface of the film for the benefit of facilitating the growth and coloration of fruits on the plant in areas that are not well exposed to the sun by effectively diffusing sunlight.
It is noted that the limitation reciting “vacuum metalized layer” appears to be directed to a method of forming the metallized layer by a physical vapor deposition process (e.g. see [0026] and [0030] of the instant specification, where the reflective surface is said to be formed by vacuum evaporation). The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Shahar in view of Terashi et al. .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shahar (US 7,866,088, cited on IDS) in view of Song (KR 2007-0031518, machine translation via EPO provided) and Burke (US 5,729,929, cited on IDS).
Regarding claim 8, Shahar teaches a barrier mulch film for growing vegetables (anti-pest film for agriculture; Abstract; col 1, Ln 11-13) comprising: a first layer (upward-facing reflective surface) that comprises a sunlight reflecting agent (col 3, Ln 64-col 4, Ln 14), a second layer that is an adhesive or tie layer (col 4, Ln 15-19), a third layer that comprises a barrier plastic that has low permeability for fumigants (col 4, Ln 20-23), a fourth layer similar to the second layer (col 5, Ln 15-17), and a fifth layer (downward-facing opaque layer) that comprises a sunlight absorbing agent such as carbon black (col 5, Ln 18-26).
Shahar further teaches that additional layers may optionally be included, such as by replacing the single barrier layer with two or more barrier layers adjacent to each other or joined by an adhesive layer (col 5, Ln 27-31). The reference further teaches that sunlight reflecting agents may be added to layers other than the first and fifth layers, for example, reflecting agents may be added to the adhesive layers and/or to the barrier layers in order to achieve the desired amount of reflectance (col 5, Ln 32-35).
Therefore, Shahar teaches that the barrier mulch film may have a layer structure wherein three barrier layers are sandwiched between two adhesive layers, which are 
Shahar further teaches that the material of the barrier layer may be an ethylene vinyl alcohol (EVOH) copolymer (col 4, Ln 42-60) and that the adhesive layers preferably comprise extrudable adhesives such as anhydride modified linear low density polyethylene (col 4, Ln 15-19). As discussed in the indefiniteness rejections above, this anhydride-modified polymer is considered to meet the limitations directed to the maleic anhydride layers.
Shahar does not expressly teach that the upward-facing reflective surface is vacuum metalized or embossed with more than a hundred half ellipsoid indentations per square foot. However, in the analogous art of reflective films for agriculture, Song teaches a reflective film (1; anti-pest film for agriculture) comprising an aluminum deposition layer (11; vacuum metalized surface) arranged on a surface of a synthetic resin film (10) and embossed with concave-convex projections (13; indentations), which serve to increase the light scattering efficiency of the film (p. 3, Ln 97-111). Song teaches that the uneven protrusions formed by embossing are capable of scattering reflected sunlight so that the light is evenly illuminated on crops, thus enabling even coloration of the fruit and preventing damage due to excessive exposure (p. 3, Ln 81-96; p. 4, Ln 151-154).
Although Song does not expressly teach the projections having a half ellipsoidal shape, the reference does teach that the projections can have a variety of different shapes (e.g. square, triangular, conical, octagonal) and further teaches that the shape can be selected according to the desired light scattering effect (p. 3, Ln 111-121; p. 4, Ln 151-160). Furthermore, although Song does not expressly teach that the projections are present at more than a hundred per square foot, the reference does teach that the number of projections affects the light scattering efficiency (p. 3, Ln 113-116). Thus, according to the teachings of Song, it is within the level of ordinary skill in the art to select a suitable shape and area density of the protrusions depending on the desired light scattering effects of the film.
It is noted that the limitation reciting “for increasing the angles of incidents for reflected sunlight” is considered functional language related to the intended use of the embossed indentations and is accorded limited weight as the language does not further limit the structure of the product. Song also expressly teaches that the uneven protrusions formed by embossing are capable of scattering reflected sunlight so that the light is evenly illuminated on crops (p. 3, Ln 81-96), thus meeting the claimed limitation.
It is also noted that the limitation reciting “vacuum metalized surface” appears to be directed to a method of forming the metallized surface by a physical vapor deposition process (e.g. see [0026] and [0030] of the instant specification, where the reflective surface is said to be formed by vacuum evaporation). The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mulch film of Shahar by providing the upward-facing reflective surface with an aluminum deposition layer having embossed indentations according to the claimed invention, as taught by Song, for the benefit of improving the light scattering ability of the film in order to enable consistent illumination of the crops and to prevent damage to the crops due to excessive exposure to sunlight.
Shahar in view of Song does not expressly teach an opaque layer bookending and coplanar with each longitudinal side of the upward-facing vacuum metalized surface. However, in the analogous art of agricultural films, Burke teaches an agricultural mulch film (anti-pest film for agriculture
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mulch film of Shahar in view of Song by forming an opaque layer bookending and coplanar with the metal deposition layer, as taught by Burke, for the benefit of improving the weed prevention properties of the sheet without the need for applying chemical herbicides.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 2007-0031518, machine translation via EPO provided) in view of Burke (US 5,729,929, cited on IDS).
Regarding claim 9, Song teaches a reflective film for use in agriculture (1; anti-pest film for agriculture; p. 2, Ln 45-67) comprising an aluminum deposition layer (11; upward-facing vacuum metalized surface) arranged on a surface of a synthetic resin film (10) and embossed with concave-convex projections (13; indentations), which serve to increase the light scattering efficiency of the film (p. 3, Ln 97-111). Song teaches that the uneven protrusions formed by embossing are capable of scattering reflected sunlight so that the light is evenly illuminated on crops, thus enabling even coloration of the fruit and preventing damage due to excessive exposure (p. 3, Ln 81-96; p. 4, Ln 151-154).
Although Song does not expressly teach the projections having a half ellipsoidal shape, the reference does teach that the projections can have a variety of different shapes (e.g. square, triangular, conical, octagonal) and further teaches that the shape can be selected according to the desired light scattering effect (p. 3, Ln 111-121; p. 4, Ln 151-160). Furthermore, although Song does not expressly teach that the projections 
It is noted that the limitation reciting “for increasing the angles of incidents for reflected sunlight” is considered functional language related to the intended use of the embossed indentations and is accorded limited weight as the language does not further limit the structure of the product. Song also expressly teaches that the uneven protrusions formed by embossing are capable of scattering reflected sunlight so that the light is evenly illuminated on crops (p. 3, Ln 81-96), thus meeting the claimed limitation.
It is also noted that the limitation reciting “vacuum metalized surface” appears to be directed to a method of forming the metallized surface by a physical vapor deposition process (e.g. see [0026] and [0030] of the instant specification, where the reflective surface is said to be formed by vacuum evaporation). The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Song discloses a multilayer film having a metal deposition layer disposed on a surface of a synthetic resin layer.
Song does not expressly teach an opaque layer bookending and coplanar with each longitudinal side of the upward-facing vacuum metalized surface. However, in the anti-pest film for agriculture) comprising at least one stripe of reflectively pigmented polymer surrounded by a layer of energy absorbing pigmented polymer (Fig. 2; col 5, Ln 54-60). Burke teaches that the energy absorbing region surrounding the reflective stripe is preferably black, opaque film so as to effectively control weed growth without requiring application of chemical herbicides (col 1, Ln 48-54; col 2, Ln 23-35; col 7, Ln 1-7). Burke further teaches that the combination of a reflective stripe centered above the plant bed and the opaque region surrounding the stripe creates a temperature differential of 20 to 30 °F between the center and sides of the plant bed, such that the hot, dry regions around the plant bed become inhospitable to invasive weeds (col 4, Ln 25-51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective film of Song by forming an opaque layer bookending and coplanar with the metal deposition layer, as taught by Burke, for the benefit of improving the weed prevention properties of the sheet without the need for applying chemical herbicides.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jordan (US 2010/0202835) teaches a multilayer film suitable for use as a broadcast fumigation film having a breathable layer and a barrier layer (Abstract, [0019], [0029], [0032]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785